Citation Nr: 1201996	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-42 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a temporomandibular joint (TMJ) disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, as secondary to a TMJ disorder or service-connected hypertension with headaches.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1974 to March 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The RO construed the issues listed on the title page as a single issue in its November 2008 rating decision, October 2009 statement of the case, and March 2011 supplemental statement of the case.  The Board has recharacterized the issues for consideration to more accurately reflect the distinct disorders for which the Veteran seeks service connection.  The RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35 (2011).

The Veteran originally requested a Board hearing in her November 2009 substantive appeal; however, in a November 2011 statement, the Veteran withdrew her request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e) (2011).

The Veteran presented testimony before a Decision Review Officer (DRO) at the RO regarding the issues on appeal in July 2010.  A transcript of that hearing has been associated with the claims file.

The Veteran filed a notice of disagreement in January 2011 following the issuance of a December 2010 rating decision that continued her 10 percent disability rating for hypertension with headaches.  However, the basis for her disagreement was that her claim for service connection for a TMJ disorder was not considered.  Consequently, the RO contacted the Veteran later in January 2011, at which time the Veteran clarified that her disagreement applies to her pending appeal for service connection for TMJ.  Since there is no notice of disagreement pertaining to the issue of entitlement to a disability rating in excess of 10 percent for hypertension with headaches, that issue is not before the Board.  38 C.F.R. § 20.201 (2011); Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that the Veteran was previously provided a VA dental and oral examination in October 2010.  However, the VA examination report (with addendum) is of no probative value because it relies as a factual predicate on a finding that the only reference to TMJ symptoms is from a private practitioner who stated that the Veteran was scheduled for TMJ surgery at a private clinic, and who provided a differential diagnosis rather than a definitive diagnosis of TMD (temporomandibular joint disorder).  By contrast, the Board's review of the Veteran's claims file reveals multiple references to TMJ symptoms and diagnoses, including in private treatment records from other clinicians dated January 1996, March 1997, April 1997, January 1998, March 1999, June 2001, June 2002, July 2003, and July 2004.  Additionally, a private clinician wrote in an October 2007 letter that he had "treated [the Veteran] for TMJ" from March 1996 to March 1997.  Furthermore, VA clinicians noted a history of TMD/TMJ in July 1997 and June 2004.

Moreover, the October 2010 VA examiner noted in the addendum that he found no evidence in the Veteran's military dental records of treatment for TMD.  However, the Veteran's regular (i.e., non-dental) service treatment records include documentation of an assault on the Veteran by her then-husband in March 1977, during her active service.  The in-service clinician found that the Veteran was "most tender about [the] mandible and jaws," and had swelling in her lips and tender temporomandibular (TM) joints.  Although no fractures were found, the in-service clinician determined that the injuries were sufficiently serious to render the Veteran unable to work for several days.  The Board is cognizant that, at October 2010 VA examination, the examiner inquired whether the Veteran's symptoms started after the assault and she indicated that that she was injured in the head, not the jaw, and that such symptoms did not begin at that time.  Even so, in light of the evidence of an injured jaw during service, the Board finds that an opinion regarding the relationship between the Veteran's in-service assault and her current symptomatology would be helpful in deciding the claim.

The Board is aware that the Veteran has consistently related her TMJ to the extraction of some of her teeth during service.  See, e.g., January 2009 notice of disagreement, February 2009 VA Form 21-4138.  The examiner should also give due consideration to that possible etiology.

In light of the factual oversights in the October 2010 examiner's opinion (and addendum), that opinion cannot constitute the basis for a decision by the Board.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Therefore, the Veteran should be afforded another VA examination in order to determine the nature and etiology of her TMJ disorder.  In offering such opinion, he should review the full record, to include the above noted records reflecting complaints and treatment for TMJ, the Veteran's service treatment records showing an in-service assault and teeth extraction, and her contentions involving a continuity of symptomatology since service.

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, to include anxiety and depression, the Veteran has consistently asserted that those symptoms arose as a result of the pain caused by her TMJ.  See, e.g., January 2009 notice of disagreement, February 2009 VA Form 21-4138.  The Board also notes that, in a July 2008 VA treatment record, the Veteran's physician indicated that the Veteran was having some depressed mood and some slightly obsessive symptoms, which he indicated were probably due to much of her medication that she takes for hypertension as Propanolol will cause depression in many people.  In this regard, the Board is required to consider all theories of entitlement raised in the record, either by the claimant or in the medical evidence.  Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, the Veteran should be afforded a VA examination in order to determine the current nature and etiology of her acquired psychiatric disorder.

Additionally, while on remand, the Veteran should be provided proper Veterans Claims Assistance Act of 2000 (VCAA) notice as to the secondary aspect of her acquired psychiatric claim. 

Furthermore, the Veteran should be given an opportunity to identify any healthcare provider who treated her for her claimed disorders on remand.  In this regard, she indicated at her DRO hearing that she would attempt to obtain her private dental records; however, such have not been associated with the claims file.  Additionally, the record reflects that the Veteran seeks care through the VA Medical Center in Jackson, Mississippi, and the most recent records contained in the claims file are dated in December 2010.  Therefore, while on remand, all identified records, to include those from her private dentist and the Jackson VA Medical Center dated from December 2010 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper notice in accordance with the VCAA regarding the evidence and information necessary to substantiate her claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, as secondary to a TMJ disorder or service-connected hypertension with headaches.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated her for her claimed disorders, to include her private dentist.  After securing any necessary authorization from her, obtain all identified treatment records, to include those from her private dentist and the Jackson VA Medical Center dated from December 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of her TMJ disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

The examiner must identify all TMJ and/or jaw disorders found to be present.  In this regard, the examiner should reconcile his or her findings with prior TMJ symptoms and diagnoses (i.e., private treatment records dated January 1996, March 1997, April 1997, January 1998, March 1999, June 2001, June 2002, July 2003, and July 2004; an October 2007 letter from a private clinician indicating treatment for TMJ from March 1996 to March 1997; and VA records showing a history of TMD/TMJ in July 1997 and June 2004).

With respect to each TMJ and/or jaw disorder found, the examiner should opine whether it is at least as likely as not related to her military service, to include her in-service assault in March 1977 that resulted in an injured jaw and/or her teeth extractions. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of her TMJ and the continuity of symptomatology since service.  The rationale for any opinion offered should be provided.

4.  The Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of her acquired psychiatric disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

The examiner must identify all psychiatric disorders found to be present.  With respect to each psychiatric disorder found, the examiner should opine whether it is at least as likely as not caused or aggravated (permanently increased in severity beyond the natural progress) by her TMJ disorder or her service-connected hypertension with headaches, to include the medications taken for such disability.

In offering any opinion, the examiner must consider the full record, to include the July 2008 VA treatment record indicating that her symptoms of depressed mood and obsessive symptoms were probably due to much of the hypertension medication Propanolol and the Veteran's lay statements regarding the incurrence of her acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


